Conviction for possessing whisky for purposes of sale; punishment, three years in the penitentiary.
The facts show without dispute that on the occasion in question appellant was found in Amarillo, Texas, in possession of sixty cases of whisky.
We find in the record three bills of exception. Bill No. 1 shows that appellant objected to the testimony of officer Brewer as to what was found as the result of a search of cabin 22 of the Dreamland Tourist Camp in Amarillo, Texas, it being shown that Brewer and Wilkinson had gone with a search warrant to said cabin and found therein the whisky mentioned. The objections stated were (1) that the affidavit did not sufficiently *Page 47 
describe the premises to be searched; (2) it contained no showing of probable cause; (3) while showing on its face to have been sworn to positively by two persons, it was in fact sworn to by said persons "To the best of their knowledge and belief"; (4) the general objection that the search was unlawful.
The description of the premises was as follows: "Cabin 22 in Dreamland Tourist Camp at 742 North Fillmore Street, Amarillo, Potter County, Texas." This was sufficient. The affidavit also stated that appellant was keeping said cabin, and that in said house intoxicating liquor was being made and sold in violation of law. This we regard as a sufficient statement of probable cause. Appellant admits in his said bill of exceptions, — and it is shown by the affidavit made by the officers, which was admitted for the inspection of the trial court and appears in this record, — that upon its face the affidavit was in exact compliance with the law, both of the statute and its interpretation by the decisions of this court. It is therein stated that the two makers of the affidavit duly swore to same in positive and unequivocal terms. In such case we have laid down the rule that the affidavit being in proper form, the magistrate to whom same was presented, was fully justified in the issuance of the search warrant, and the officers receiving such search warrant were duly authorized to proceed thereunder. The leading case is Ware v. State, 110 Tex.Crim. Rep., in which we cite with approval Corpus Juris, Vol. 33, p. 676, as follows: "Where an affidavit, upon which a warrant was issued, contains positive averments of facts justifying the issuance of the warrant, its validity is not affected by proof aliunde that the facts therein positively stated were in reality stated upon information and belief."
Also therein, upon many citations, Judge Hawkins, speaking for the court, says: "It will be observed that the affidavit does not on its face disclose that the averments therein are based 'upon information and belief.' Affiants state in positive terms that appellant kept and sold in the described premises intoxicating liquor in violation of the law. Where the ultimate fact is stated as a fact, and not merely as upon 'information and belief' it has been held sufficient to justify the magistrate in his conclusion that 'probable cause' existed for issuing the warrant provided those things stated as facts would, if true, furnish such 'probable cause.' "
Judge Morrow, in another part of the same decision, says: "An inquiry into the truth or falsity of the affidavit would be collateral and inadmissible in the present trial." *Page 48 
So in Bird v. State, 7 S.W.2d 954, we said: "The question of the truth of the facts stated in the affidavit would seem only issuable in case the parties making such affidavit were proceeded against in some direct way, but the truth of same can not be raised by motion to quash, or by objection to the testimony, and the trial court should not permit such inquiry in such connection."
"In Dikes v. State, 120 Tex.Crim. Rep., the same complaint was presented as here, viz: that, though positive in form, appellant could show that the affidavit was in fact made upon information and belief. We affirm the rule that in such case what was found as the result of the search was legally admitted in evidence. In the opinion on rehearing in said case, upon citation of many authorities, Judge Hawkins, who wrote in the Ware case, supra, again says: "The affidavit stated as facts things which, if true, furnished 'probable cause' for the issuance of the search warrant. Appellant again urges in his motion for rehearing that the trial court erred in not permitting him to go behind the affidavit and show that, though positive in form, it was in fact made upon information and belief, and to show that the affiants had no personal knowledge at the time they made the affidavit that appellant was manufacturing or selling intoxicating liquor in his private residence or on his premises. These questions were discussed at some length in Ware v. State, 110 Tex.Crim. Rep.,  7 S.W.2d 551, * * * The holding in all of the cases mentioned both in the original opinion and hereinabove support the conclusion announced in the original opinion."
We are aware of the fact that in the cases of Armstrong v. State, 107 Tex.Crim. Rep., and Moore v. State,112 Tex. Crim. 142, the accused was permitted to show that in fact one of the parties, whose name appeared as joint maker of the affidavit, was not in fact sworn as such maker, and in said cases it was held erroneous to admit evidence of what was found upon search of a private residence had under authority of a warrant based on such affidavit. We regarded the showing in those cases sufficient to make evident a violation of a mandatory requirement of the statute (Art. 691, P. C.) but see no such analogy as would lead us to believe the trial court erred in the instant case in holding that the search warrant was properly issued, and the testimony of the officers was properly received.
Our State's Attorney also insists that the facts in this record show a case in which the officers opened no door, but on the contrary observed appellant in possession of whisky under circumstances *Page 49 
which relieved from the necessity of use of a search warrant in order to make the search legal. We deem it unnecessary to discuss the proposition which, on the facts, seems tenable, being of opinion that the search upon warrant was legal. We further note that there is not a suggestion in testimony of any fact which would lend support to any conclusion that appellant ate or slept or in any proper sense lived in cabin 22. He rented it under an assumed name. No one ever saw him in it from August 27th, when he rented it, till September 1st when the officers followed him and found him in possession of sixty cases of whisky. Appellant did not testify. The officers said there was in said cabin no cooking utensils, no bed covering or linen, and nothing except a bed with an old mattress on it, — nothing which in fact would support belief that the cabin was "A private dwelling occupied as such," in the language of Art. 691, P. C. relating to searches in liquor cases.
What we have above said covers fully the complaints appearing in bills of exception 2 and 3.
Finding no error in the record, the judgment will be affirmed.
Affirmed.